DETAILED ACTION
Applicant's arguments filed on 05/12/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2 and  4-12are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…an output bar having an approximate X-shape in the plan view, and configured to electrically connect the four output terminals of the first, second, third, and fourth semiconductor modules via four tip ends of the approximate X-shape, so that a length of a current path of the output bar electrically connecting any two output terminals among the four output terminals is approximately constant; a first-potential-side bar, having a rectangular picture-frame shape in the plan view, configured to electrically connect four first-potential-side terminals that are respectively electrically connected to the first semiconductor switch of the first, second, third, and fourth semiconductor modules; a second-potential-side bar, disposed on the module body of each of the first, second, third, and fourth semiconductor modules and arranged to overlap the first-potential-side bar in the plan view, and configured to electrically connect four second-potential-side terminals that are respectively electrically connected to the second semiconductor switch of the first, second, third, and fourth semiconductor modules; and an insulating part configured to insulate the first-potential-side bar and the second- potential-side bar from each other, wherein the second-potential-side bar has a shape including upper and lower arms overlapping upper and lower arms of the first-potential-side bar in the plan view, and right and left arms located at positions not overlapping right and left arms of the first-potential-side bar in the plan view, the insulating part is disposed between the upper arms of the first-potential-side bar and the second-potential-side bar, and between the lower arms of the first-potential-side bar and the second-potential-side bar, thereby being sandwiched between the first-potential-side bar and the second-potential-side bar, the module body arranged in the array of two rows by two columns is disposed between the first-potential-side bar and the second-potential-side bar in the plan view, and the output bar having the approximate X-shape is disposed on the module body of each of the first, second, third, and fourth semiconductor modules at a center portion of the first-potential-side bar and the second-potential-side bar, surrounded by the upper and lower arms of the first-potential-side bar and the second-potential-side bar and the right and left arms of the second-potential-side bar in the plan view, thereby electrically connecting the four output terminals of the first, second, third, and fourth semiconductor modules.”
Claim 4; prior art of record fails to disclose either by itself or in combination:  “…wherein the first, second, third, and fourth semiconductor modules are aligned in a longitudinal direction and a lateral direction in the plan view respectively corresponding to the two mutually perpendicular directions in the plan view, the output bar is provided along the lateral direction, the first-potential-side bar includes a first first-potential-side frame part extending in the longitudinal direction on an outer side of the first, second, third, and fourth semiconductor modules at a first side along the lateral direction, a second first-potential-side frame part extending in the longitudinal direction on the outer side of the first, second, third, and fourth semiconductor modules at a second side along the lateral direction, a first-potential-side intermediate frame part extending in the longitudinal direction between the first first-potential-side frame part and the second first-potential-side frame part, and provided between adjacent semiconductor modules among the first, second, third, and fourth semiconductor modules in the plan view, and a first potential-side connecting part extending in the lateral direction and connecting the first first-potential-side frame part, the second first-potential-side frame part, and the first-potential-side intermediate frame part, and configured to electrically connect the four first-potential-side terminals of the first, second, third, and fourth semiconductor modules, and the second-potential-side bar includes a first second-potential-side frame part extending in the longitudinal direction on the outer side of the first, second, third, and fourth semiconductor modules at the first side, and arranged to overlap the first first-potential-side frame part in the plan view via the insulating part, a second second-potential-side frame part extending in the longitudinal direction on the outer side of the first, second, third, and fourth semiconductor modules at the second side, and arranged to overlap the second first-potential-side frame part in the plan view via the insulating part, a second-potential-side intermediate frame part extending in the longitudinal direction between the first second-potential-side frame part and the second second-potential- side frame part, provided between the adjacent semiconductor modules in the plan view, and arranged to overlap the first-potential-side intermediate frame part in the plan view via the insulating part, and a second potential-side connecting part extending in the lateral direction and connecting the first second-potential-side frame part, the second second-potential-side frame part, and the second-potential-side intermediate frame part, and configured to electrically connect the four second-potential-side terminals of the first, second, third, and fourth semiconductor modules.”
Claim 10; prior art of record fails to disclose either by itself or in combination:  “…an approximate X-shape in the plan view, and configured to electrically connect the four output terminals of the first, second, third, and fourth semiconductor modules via four tip ends of the approximate X-shape, so that parasitic inductances of current paths of the output bar, electrically connecting two output terminals of each of combinations of two semiconductor modules among the first, second, third, and fourth modules, respectively, are approximately balanced, a first-potential-side bar, having a rectangular picture-frame shape in the plan view, configured to electrically connect four first-potential-side terminals that are respectively electrically connected to the first semiconductor switch of the first, second, third, and fourth semiconductor modules; a second-potential-side bar, disposed on the module body of each of the first, second, third, and fourth semiconductor modules and arranged to overlap the first-potential-side bar in the plan view, and configured to electrically connect four second-potential-side terminals that are respectively electrically connected to the second semiconductor switch of the first, second, third, and fourth semiconductor modules; and an insulating part configured to insulate the first-potential-side bar and the second- potential-side bar from each other, wherein the second-potential-side bar has a shape including upper and lower arms overlapping upper and lower arms of the first-potential-side bar in the plan view, and right and left arms located at positions not overlapping right and left arms of the first-potential-side bar in the plan view, the insulating part is disposed between the upper arms of the first-potential-side bar and the second-potential-side bar, and between the lower arms of the first-potential-side bar and the second-potential-side bar, thereby being sandwiched between the first-potential-side bar and the second-potential-side bar, the module body arranged in the array of two rows by two columns is disposed between the first-potential-side bar and the second-potential-side bar in the plan view, and the output bar having the approximate X-shape is disposed on the module body of each of the first, second, third, and fourth semiconductor modules at a center portion of the first-potential-side bar and the second-potential-side bar, surrounded by the upper and lower arms of the first-potential-side bar and the second-potential-side bar and the right and left arms of the second-potential-side bar in the plan view, thereby electrically connecting the four output terminals of the first, second, third, and fourth semiconductor modules.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are shown in the PTO-892. However, none of the reference teach or show the power circuit which the structures as claimed in the claims with the X shape output bar.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838